601 So. 2d 1330 (1992)
Mary Frances BYRON, Thomas C. Byron, and John Byron, a minor, Appellants,
v.
THE TRAVELERS INDEMNITY COMPANY OF ILLINOIS, James F. Roberts and Michael S. Hunt, Appellees.
No. 91-03262.
District Court of Appeal of Florida, Second District.
July 10, 1992.
John F. McCue of Richard Mulholland & Associates, Tampa, for appellants.
Lee D. Gunn, IV, of Gunn, Ogden & Sullivan, P.A., Tampa, for appellee the Travelers Indem. Co. of Illinois.
DANAHY, Judge.
This case presents the question whether uninsured motorist insurance coverage is validly rejected if the insurance agent performs the scrivener's duty of filling out and signing the insured's name to the written form required by section 627.727, Florida Statutes (1988), as long as the act of filling out and signing the form is done at the specific direction of the named insured who has himself already knowingly rejected such coverage. We find that in this precise circumstance the rejection has been validly given, and we affirm the summary judgment in favor of the appellee. Although the appellant relies heavily on Quirk v. Anthony, 563 So. 2d 710 (Fla. 2d DCA 1990), aff'd sub nom. Travelers Ins. Co. v. Quirk, 583 So. 2d 1026 (Fla. 1991), we find it distinguishable in that in Quirk the named insured's authorized corporate representatives denied that they had made any decision to reject the uninsured motorist coverage or had even discussed uninsured motorist coverage with the insurance broker. On the contrary in the instant case, the corporate insured's authorized representative did make the actual decision to reject the uninsured motorist coverage after having the issue explained to him and then directed the insurance agent to execute all the necessary forms to implement his decision.
Affirmed.
LEHAN, C.J., and BLUE, J., concur.